DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed August 19, 2022 has been entered. Claims 1-4 have been amended. The independent claim is claim 1. Claims 1-4 are still pending in the application.
The applicant’s Remarks, filed August 19, 2022, has been fully considered. The applicant argues, under the heading “II. Claim Interpretation,” that the claims should no longer be interpreted under 35 U.S.C. 112(f) due to amendment. The examiner agrees. That interpretation is therefore withdrawn. 
The applicant argues, under the heading “III. Specification,” that the new title should result in the withdrawal of the specification objection made in the last detailed action, which was the Non-Final Rejection dated May 20, 2022. The examiner agrees and the objection is withdrawn. 
The applicant argues, under the heading “IV. Claim Objections,” that the spelling error in claim 2 has been fixed and therefore that objection should be withdrawn. That examiner agrees and the objection is withdrawn. 
The applicant argues, under the heading “V. Claim Rejections – 35 USC 112,” that the rejection should be withdrawn. The examiner understands the applicant to argue in the paragraph beginning with “According to the Office Action” on page 8 of the Remarks that it appears that “the Examiner regards collision avoidance braking control in claim 1 as involving ‘automatic/autonomous steering’ [not sure who is being quoted here] for avoiding collision with an object.” The paragraph goes on to state that braking control and steering control are different. Then the paragraph states that the system of the present application applies “braking force to the own vehicle regardless of whether or not the object is positioned in a lane of the own vehicle is traveling in.” (underlining in original). The examiner understands this to mean that the own vehicle can slam on the brakes, or swerve to avoid a collision, and even if the own vehicle swerves, it will also brake. 
The applicant cites Figs. 4A and 4B and paragraph 0053 (which the examiner interprets as paragraph 0053 of the filed specification, which is paragraph 0087 of the published application). Paragraph 0053 of the filed specification teaches that both Figs. 4A and 4B show cases in which braking control for collision avoidance…is performed”. 
Paragraph 0054 teaches that, at the instant shown in Fig. 4B, the own vehicle is headed straight toward an object B. Yet in that figure, the automatic lane keeping or lane-keeping assist (which the present application calls “deviation suppressing control”) will help the driver change the own vehicle’s trajectory, or change it automatically, so that the own vehicle will stay in the lane and therefore not hit the object. That is because the object B is not in the same lane as the own vehicle in Fig. 4B. In Fig. 4A, in contrast, the object A is in the same lane as the own vehicle. Therefore, deviation suppressing control is not going to help avoid a collision. It may even hurt the goal of collision avoidance. In both cases, however, paragraph 0053 teaches that braking control is performed. Therefore, the examiner withdraws the rejection. 
The examiner also believes he has a better understanding of the application based on the applicant’s citation and explanation of paragraphs 0053-0055 and Figs. 4A and 4B and thanks the applicant for this. The examiner also thinks that in the case illustrated in Fig. 4A, stopping lane deviation suppressing control means that the driver or a collision avoidance system is then free to swerve. 
The applicant argues, under the heading “VI. Claim Rejections – 35 USC §102 and 103,” that Okuda does not anticipate the present application, and Fu does not cure the deficiencies of Okuda. The applicant argues on page 10 of the Remarks that, unlike Okuda, the present application “does not involve ‘automatic steering’ but only involves ‘automatic braking’.” On page 10 the applicant cites Okuda paragraph 0045 as teaching automatic braking and steering. The examiner believes that it still may be possible to apply Okuda because the present application does not state that automatic steering is not allowed, but simply does not mention it. A system such as Okuda that teaches the present application and then some can still be used to teach the present application. It seems the present application is content to lift the steering restriction on the driver and allow the driver to swerve in the case of Fig. 4A. Okuda may teach performing the steering for the driver, but that does not necessarily negate the application of Okuda to the present claims.
At the end of page 10 of the Remarks the applicant makes a second argument, which is that the system of Okuda is designed to perform “either” collision avoidance control or lane keeping assist, while the claimed invention is configured to perform “both…when it is determined that the own vehicle travels to the collision avoidance direction.” In the examiner’s view, in the present application, the own vehicle (at least somewhat) travels in the collision avoidance direction in the case shown in Fig. 4B. In that case, although the vehicle initially is headed toward object B, the own vehicle is not in the same lane as object B. Therefore, the lane departure avoidance support will remain active as that will help the vehicle avoid the object. In this scenario, the own vehicle may also automatically brake. This seems similar to the examiner to Okuda paragraph 0044 and Fig. 2. These teach that the own vehicle C “does not depart from the traveling lane” yet, as taught in paragraph 0043, automatic braking is occurring. 
The applicant argues at the bottom of page 11 that the present application is different from Okuda because Okuda is configured to “prioritize the collision avoidance support control to the lane departure avoidance support control whenever it is determined that the automatic braking is not enough to avoid collision and the automatic steering is necessary to be performed.” The examiner thinks that Okuda Fig. 7 and paragraphs 0064-0067 largely teaches the present application as claimed. The “arbitration control unit” of Okuda basically decides whether the own vehicle can stay in the same lane, or not. And if the own vehicle can stay in the same lane, that seems obviously combinable to the examiner with adaptive cruise control (ACC) art, which will allow the vehicle to avoid an object in the same lane as the own vehicle. Furthermore, even if Okuda teaches that a collision avoidance trajectory might keep the own vehicle in the same lane, which the examiner does not necessarily concede, the examiner thinks that this could still read on the present claims because a prior system that functionally performs the same things as a proposed system, yet with different names, is still not patentably distinct from the prior system. Furthermore, Okuda teaches in Fig. 2 that the own vehicle can even navigate around obstacles while staying in the same lane.
Please see rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US2017/0029026 A1) in view of Haug (US2010/0222976 A1). 

Regarding claim 1, Okuda teaches:
A driving support apparatus comprising: 
a radar sensor and a camera sensor configured to detect 
a three-dimensional object present in front of an own vehicle (see Okuda, Fig. 2 and paragraph 0044) and 
a lane on which said own vehicle is travelling (see Okuda, Fig. 2 and paragraph 0044) and 
to acquire information indicating said detected three-dimensional object and lane as object information (see Okuda, Fig. 2 and paragraph 0044); and 
a controller (see Fig. 1, item 10) configured to 
perform collision avoidance braking control for automatically applying braking force to said own vehicle when it is determined, based on said object information, that said own vehicle is highly likely to collide with said detected three-dimensional object (see paragraphs 0039 and 0043) and 
[perform] lane deviation suppressing control for automatically changing a steered angle of steered wheels of said own vehicle such that said own vehicle travels in said lane when a deviation suppressing control performing condition is satisfied (in the published specification of the present application, “lane deviation suppressing control” can broadly and reasonably be thought of as what is often referred to in the art as automatic lane keeping. This interpretation is supported by paragraph 0004 which states that the vehicle’s wheel “are steered by the lane deviation suppressing control” when that system is active. With that in mind, see Okuda Fig. 7, S13. See also paragraph 0067. This paragraph teaches that when the “lane departure avoidance support,” which is identical in function to the “lane deviation suppressing control” of the present application, determines that collision avoidance will be supported by the lane departure avoidance support steering command, that command will be executed. See paragraph 0006 for lane departure avoidance support control being a system to keep the host vehicle “in the vicinity of the target traveling lane”.), 
said deviation suppressing control performing condition being 
a condition satisfied when it is determined, based on said object information, that said own vehicle is highly likely to deviate from said detected lane (note that earlier in this claim there is a “detected three-dimensional object” and separately there is a “lane as object information”. Therefore, in the present clause, the antecedent to “said object information” is the “lane as object information,” in other words, lane markings. A broad reasonable interpretation of this clause, and one that is supported by paragraph 0069 of the specification of the present application, is that the lane deviation suppressing control is performed when the own vehicle is going to deviate from the lane. For that in Okuda see paragraph 0006 for lane departure avoidance support control being a system to keep the host vehicle “in the vicinity of the target traveling lane”. See also paragraphs 0052-0055. Lane deviation suppression works when the vehicle deviates from the lane) and/or 
a condition satisfied when it is determined, based on said object information, that said own vehicle has deviated from said detected lane (see Fig. 2 and paragraph 0044. See also paragraph 0058 which teaches that Ds can be a negative value, i.e. outside the lane), 
wherein, said controller is configured to: 
when said deviation suppressing control performing condition is satisfied in a case when it is determined that said own vehicle is highly likely to collide with said detected three-dimensional object, execute direction determination processing for determining, provided that said steered wheels are turned by said lane deviation suppressing control, whether said own vehicle travels to a direction toward which said own vehicle will collide with said three- dimensional object or said own vehicle travels to a collision avoidance direction toward which said own vehicle will avoid colliding with said three-dimensional object (a broad reasonable interpretation of this clause is that, when deviation suppressing control is active and it is “highly likely” that the own vehicle will collide with an object, determine whether the own vehicle travels toward the collision or not. The phrase “provided that said steered wheels are turned by said lane deviation suppressing control” means that the lane deviation suppressing control actively controls the steering of the vehicle. At first glance, this clause may seem odd because it raises the question: How could a collision be “highly likely” yet the own vehicle can also be traveling in a direction to “avoid colliding” with the object? The answer is in the published present application, Figs. 4A and 4B and paragraphs 0087-0090. These explain that in the instant captured in Fig. 4B, the own vehicle is instantaneously pointed toward object B. Therefore the collision is “highly likely”. Yet the own vehicle travels in a collision avoidance direction, namely R2. In contrast, in Fig. 4A, a collision is also “highly likely” yet the own vehicle “travels to a direction toward which said own vehicle will collide” with object A. The examiner does not find this answer very satisfying, but related art often teaches that a collision can be rated is likely if a vehicle is predicted to pass within a predetermined distance from an object. So in that sense, even though the own vehicle is already on a trajectory to miss object B in Fig. 4B, it can still potentially make sense that the collision is rated as likely. With all that in mind, see Okuda, paragraph 0066, which teaches a system that determines whether the automatic lane keeping command will avoid a collision or not. The way the system of Okuda does this is it compares a collision avoidance trajectory with an automatic lane keeping trajectory. If the two are one and the same then the automatic lane keeping trajectory is executed (see Okuda Fig. 7, S13 and paragraphs 0070). This matches the case of Fig. 4B of the present application. If not, collision avoidance is executed (Okuda Fig. 7, S12). This matches the case of Fig. 4A of the present application.),
when it is determined that said own vehicle travels to said direction toward which said own vehicle will collide with said three-dimensional object, stop said lane deviation suppressing control and perform said collision avoidance braking control (a broad reasonable interpretation of this clause is that it reflects the present application’s Fig. 4A. R1 will make the own vehicle collide with object A. Therefore, apply the brakes. With that in mind, see Okuda, Fig. 7, S12 and paragraph 0039. Note that Okuda paragraph 0045 teaches that the first option of collision avoidance is just to brake. If that won’t be enough the system may also swerve. The claim here is just that the brakes are applies, and Okuda teaches that.), and
Yet Okuda does not explicitly further teach:
when it is determined that said own vehicle travels to said collision avoidance direction, perform both of said collision avoidance braking control and said lane deviation suppressing control. 
However, Haug teaches:
when it is determined that said own vehicle travels to said collision avoidance direction, perform both of said collision avoidance braking control and said lane deviation suppressing control (a broad reasonable interpretation of this clause is that it reflects the present application’s Fig. 4B. R2 will avoid making the own vehicle collide with object B. Yet it will still be a close call, so apply the brakes anyway, while keeping lane deviation control active. With that in mind, see Haug paragraphs 0004 and 0011 which teach a lane-keeping system in combination with an adaptive cruise control (ACC) system. In other words, Haug teaches a lane-keeping system that will still slow the vehicle when there is an obstacle ahead.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Okuda, to add the additional features a system configured to that when it is determined that said own vehicle travels to said collision avoidance direction, the system performs both of said collision avoidance braking control and said lane deviation suppressing control, as taught by Haug. The motivation for doing so would be to increase driving safety, as recognized by Haug (see paragraph 0011). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Okuda strongly teaches toward this. See Okuda Fig. 7, S13 and paragraph 0039. It is likely that the system taught by Okuda either has an ACC system built in, or can easily accommodate one. 

Regarding claim 3, Okuda and Haug teach the driving support apparatus according to claim 1.
Okuda further teaches:
A driving support apparatus wherein
said controller is configured to, in said direction determination processing,: 
determine, based on said object information, whether or not said detected three-dimensional object is positioned in said detected lane (in some ways, this clause teaches with different words, what is  recited in claim 1, which is: “determining…whether said own vehicle travels to a direction toward which said own vehicle will collide with said three- dimensional object or said own vehicle travels to a collision avoidance direction”. The present clause is also teaching a system that recognizes whether or not the own vehicle is in Fig. 4A or 4B of the present application. With that in mind, see Okuda teaches in Fig. 7 and paragraph 0066 determining whether or not the system should maintain automatic lane keeping or not. If the answer is, yes, keep automatic lane keeping active, that is because the system does not have to swerve out of the way of an object in the lane. Okuda also  teaches in Fig. 2 and paragraph 0044 (see especially the last sentence) a system that can navigate around an object in the “traveling lane” of the own vehicle. This means that Okuda teaches identifying if there is an object in the traveling lane. )
when it is determined that said detected three-dimensional object is positioned in said lane, determine that said own vehicle travels to said direction toward which said own vehicle will collide with said three-dimensional object (see Okuda, Fig. 2 and paragraph 0044, especially the last sentence. This teaches a system that can detect if an object is in the same lane as the own vehicle and that the own vehicle will collide with it if the own vehicle does not react to avoid the collision.), and 
when it is determined that said detected three-dimensional object is positioned outside said lane, determine that said own vehicle travels to said collision avoidance direction (a board  reasonable interpretation of this claim is that when a vehicle is driving with automatic lane keeping active and an object is detected outside the lane the vehicle traveling in, the own vehicle determines that it is already and is currently traveling on said collision avoidance direction. With that in mind, see Okuda, Fig. 7 “No” out of S11.).  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Haug in further view of Fu (US2015/0149039 A1).

2. (currently amended): 
Regarding claim 2, Okuda and Haug teaches the driving support apparatus according to claim 1.
Okuda further teaches:
A driving support apparatus further comprising 
a steering index value detector for detecting steering related values having correlation with force input to a steering wheel by a driver of said own vehicle, wherein (see paragraph 0030), 
Yet Okuda and Haug do not further teach:
said controller is configured to, when a steering override condition where said steering related values are more than or equal to predetermined steering related thresholds while said collision avoidance braking control and/or said lane deviation suppressing control are/is being performed becomes satisfied, perform steering override for finishing said corresponding collision avoidance braking control and/or lane deviation suppressing control to prioritize steering operation by said driver, 
said controller further sets said steering related thresholds to first steering related thresholds, and 
when it is determined in said direction determination processing that said own vehicle travels to said collision avoidance direction, said controller is configured to change said steering related thresholds to second steering related thresholds larger than said first steering related thresholds.  
However, Fu teaches:
A driving support apparatus further comprising 
said controller is configured to, when a steering override condition where said steering related values are more than or equal to predetermined steering related thresholds while said collision avoidance braking control and/or said lane deviation suppressing control are/is being performed becomes satisfied, perform steering override for finishing said corresponding collision avoidance braking control and/or lane deviation suppressing control to prioritize steering operation by said driver (in one broad reasonable interpretation, the above two clauses mean: when a driver inputs a force on the steering wheel that is “more than or equal to” a threshold value, the system will “perform steering override…to prioritize [the] steering operation by said driver,” meaning the system will allow the driver’s steering input to be applied to the steering system. With that in mind, see Fu, paragraphs 0035-0036), 
said controller further sets said steering related thresholds to first steering related thresholds (see Fu, paragraphs 0035-0036), and 
when it is determined in said direction determination processing that said own vehicle travels to said collision avoidance direction, said controller is configured to change said steering related thresholds to second steering related thresholds larger than said first steering related thresholds (one broad reasonable interpretation of this clause is: allow the driver to overcome the steering suppression if the driver really pulls on the steering wheel. But, if the system determines that suppressing lane deviation is the best course of action during collision avoidance, the system will make it harder for the driver to swerve. This will be accomplished by setting the threshold for steering wheel force input by the driver higher than it otherwise would be. With that in mind, see Fu, paragraphs 0035-0036 for increasing the torque threshold for switching off lane keeping assist depending on the surrounding conditions of the vehicle.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Okuda and Haug, to add the additional features of a driving support apparatus further comprising a controller configured to, when a steering override condition where said steering related values are more than or equal to predetermined steering related thresholds while said collision avoidance braking control and/or said lane deviation suppressing control are/is being performed becomes satisfied, perform steering override for finishing said corresponding collision avoidance braking control and/or lane deviation suppressing control to prioritize steering operation by said driver, said controller further sets said steering related thresholds to first steering related thresholds, and when it is determined in said direction determination processing that said own vehicle travels to said collision avoidance direction, said controller is configured to change said steering related thresholds to second steering related thresholds larger than said first steering related thresholds, as taught by Fu. The motivation for doing so would be to have a situationally aware lane keeping assistant to increase driving safety, as recognized by Fu (see 0011). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Okuda and Fu fit together very well. Okuda, paragraph 0048, teaches a lane keeping system that maintains the lane set by the driver. The paragraph implies that the system assists the driver’s own steering operation. As stated in Okuda paragraph 0003, these systems are well known in the art. It is also well known that, as with a variety driver support systems such as automatic lane keeping, cruise control, and various types of autonomy, a driver can turn off the system by applying the brake or pulling on the steering wheel. This has been true of cruise control for several decades. Paragraph 0030 of Okuda also implies that the driver can override the system. Therefore, turning off an automatic driving function of a vehicle based on a driver steering or braking input would not be new. Therefore, combining Okuda with art that teaches this would make an obvious combination. But does the prior art also teach, as the last bullet of the present claim does, that a driver input to the steering wheel to override the automatic lane keeping becomes higher when the vehicle’s controller determines that it is best for the vehicle to stay in its own lane? Yes, that is in the prior art. See the Fu citations above.
4. (currently amended): 

Regarding claim 4, Okuda, Haug, and Fu teach the driving support apparatus according to claim 2.
Okuda further teaches:
A driving support apparatus wherein, 
said controller is configured to, in said direction determination processing,: 
determine, based on said object information, whether or not said detected three- dimensional object is positioned in said detected lane (see Okuda paragraphs 0005 and 0009. In paragraph 0009 the sensors detect an obstacle. Then determine if a collision will take place. See also Okuda teaches in Fig. 7 and paragraph 0066 determining whether or not the system should maintain automatic lane keeping or not. If the answer is, yes, keep automatic lane keeping active, that is because the system does not have to swerve out of the way of an object in the lane. Okuda also teaches in Fig. 2 and paragraph 0044 (see especially the last sentence) a system that identifies if there is an object in the traveling lane.), 
when it is determined that said detected three-dimensional object is positioned in said lane, determine that own vehicle travels to said direction toward which said own vehicle will collide with said three-dimensional object (see Okuda, Fig. 2 and paragraph 0044, especially the last sentence. This teaches a system that can detect if an object is in the same lane as the own vehicle and that the own vehicle will collide with it if the own vehicle does not react to avoid the collision.), and 
when it is determined that said detected three-dimensional object is positioned outside said lane, determine that said own vehicle travels to said collision avoidance direction (a board  reasonable interpretation of this claim is that when a vehicle is driving with automatic lane keeping active and an object is detected outside the lane the vehicle traveling in, the own vehicle determines that it is already and is currently traveling on said collision avoidance direction. With that in mind, see Okuda, Fig. 7 “No” out of S11.).

Additional Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomatsu (U.S. Pat. No. 10,083,547 B1)  teaches using automatic lane keeping in combination with adaptive cruise control and other assist features. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665    
                                                                                                                                                                                                    
/DONALD J WALLACE/Primary Examiner, Art Unit 3665